Per Curiam.
The plaintiff Elizabeth Johnson, on September 16th, 1926, was a passenger in an automobile bus operated by the defendant company. The bus collided with a Eord automobile proceeding in the same direction. The bus ran into the rear of an automobile truck parked on the right side of the street, as a result of 'which the plaintiff Elizabeth Johnson was injured.
The trial resulted in a verdict for the defendant. The plaintiff obtained a rule to show cause why the verdict should not be set aside, on the ground that the verdict is against the great weight of the evidence. Our examination of the case leads us to the conclusion that the rule to show cause should be made absolute, on the ground that the verdict is against the weight of the evidence.